Exhibit 10.1

 

CARDIONET, INC.
EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of February 7, 2011 (the “Effective Date”) by and among CARDIONET, INC. (the
“Company”) and PETER F. FEROLA (the “Executive”). The Company and Executive are
hereinafter collectively referred to as the “Parties”, and individually referred
to as a “Party”. This Agreement supersedes all prior and contemporaneous oral or
written employment agreements or arrangements between Executive and the Company.

 

RECITALS

 

A.                               The Company desires assurance of the
association and services of Executive in order to retain Executive’s experience,
skills, abilities, background and knowledge, and is willing to continue to
engage Executive’s services on the terms and conditions set forth in this
Agreement.

 

B.                               Executive desires to continue to be in the
employ of the Company, and is willing to accept such continued employment on the
terms and conditions set forth in this Agreement.

 

AGREEMENT

 

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

1.                                      EMPLOYMENT.

 

1.1                               Title. Effective as of the Effective Date,
Executive’s position shall be the Company’s General Counsel/Senior Vice
President, Corporate Development subject to the terms and conditions set forth
in this Agreement.

 

1.2                               Term. The term of this Agreement shall begin
on the Effective Date and shall continue until it is terminated pursuant to
Section 4 herein (the “Term”).

 

1.3                               Duties. Executive shall do and perform all
services, acts or things necessary or advisable to manage and conduct the
business of the Company and that are normally associated with the position of
General Counsel/Senior Vice President, Corporate Development, Executive shall
report to the Chief Executive Officer of the Company.

 

1.4                               Policies and Practices. The employment
relationship between the Parties shall be governed by this Agreement and by the
policies and practices established by the Company and the Company’s Board of
Directors, or any committee thereof to which the Company’s Board of Directors
has delegated responsibility for compensation matters, (the “Board”). In the
event that the terms of this Agreement differ from or are in conflict with the
Company’s policies or practices or the Company’s Employee Handbook, this
Agreement shall control.

 

1

--------------------------------------------------------------------------------


 

1.5                               Location. Unless the Parties otherwise agree
in writing, during the Term Executive shall perform the services Executive is
required to perform pursuant to this Agreement at the Company’s offices in
Conshohocken, Pennsylvania; provided, however, that the Company may from time to
time require Executive to travel temporarily to other locations in connection
with the Company’s business.

 

2.                                      LOYAL AND CONSCIENTIOUS PERFORMANCE;
NONCOMPETITION.

 

2.1                               Loyalty. During Executive’s employment by the
Company, Executive shall devote Executive’s full business energies, interest,
abilities and productive time to the proper and efficient performance of
Executive’s duties under this Agreement.

 

2.2                               Covenant not to Compete. During the Term, and
during any period thereafter in which Executive is receiving severance benefits
from the Company, Executive shall not engage in competition with the Company
and/or any of its Affiliates (as defined below), either directly or indirectly,
in any manner or capacity, as adviser, principal, agent, affiliate, promoter,
partner, officer, director, employee, stockholder, owner, co-owner, consultant,
or member of any association or otherwise, in any phase of the business of
developing, manufacturing and marketing of products or services that are in the
same field of use or which otherwise compete with the products or services of
the Company, except with the prior written consent of the Board. For purposes of
this Agreement, “Affiliate,” means, with respect to any specific entity, any
other entity that, directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with such specified
entity.

 

2.3                               Agreement not to Participate in Company’s
Competitors. During the Term, Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by Executive to be adverse or antagonistic to the Company, its business,
or prospects, financial or otherwise, or in any company, person, or entity that
is, directly or indirectly, in competition with the business of the Company or
any of its Affiliates. Ownership by Executive, in professionally managed funds
over which Executive does not have control or discretion in investment
decisions, or as a passive investment, of less than two percent (2%) of the
outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a national securities exchange or publicly traded
on a national securities exchange or in the over-the-counter market shall not
constitute a breach of this Section 2.3.

 

3.                                      COMPENSATION OF EXECUTIVE.

 

3.1                               Base Salary. The Company shall pay Executive a
base salary at the annualized rate of Two Hundred Eighty Thousand Dollars
($280,000) (the “Base Salary”), less payroll deductions and all required
withholdings, payable in regular periodic payments in accordance with the
Company’s normal payroll practices. The Base Salary shall be prorated for any
partial year of employment on the basis of a three hundred sixty-five (365) day
fiscal year.

 

2

--------------------------------------------------------------------------------


 

3.2                               Bonus Payments.

 

3.2.1                     In consideration for the Executive’s entry into this
Agreement, the Company shall pay to the Executive Twenty-Five Thousand Dollars
($25,000) in a lump sum within thirty (30) days of the date of this Agreement.
If the Executive resigns without Good Reason or is terminated by the Company for
Cause within one hundred eighty (180) days of the Effective Date, the Executive
shall repay to the Company a pro-rata portion of the bonus payment described in
this Section 3.2.1. The amount to be repaid shall be calculated by multiplying
Twenty-five Thousand Dollars ($25,000) by a fraction, the numerator of which is
the difference between the number of days that have elapsed since the Effective
Date and one hundred eighty (180) and the denominator of which is one hundred
eighty (180).

 

3.2.2                     In addition to the Executive’s Base Salary, Executive
shall be eligible to receive an annual discretionary bonus under the Company’s
Management Incentive Program beginning with the 2011 fiscal year. The bonus
amount Executive may receive, if any, shall be discretionary and based upon the
target bonus amount determined by the Board and the other criteria set forth in
the Management Incentive Program as determined by and evaluated by the Board in
its sole and absolute discretion. Beginning with the 2011 fiscal year, the Board
has determined that the Executive’s target bonus amount is fifty percent (50%)
of Base Salary. For 2011, any bonus earned by the Executive shall be prorated
for the Executive’s partial year of employment on the basis of a three hundred
sixty-five (365) day fiscal year. Any bonus earned by the Executive shall be
paid in accordance with the Company’s Management Incentive Program.

 

3.3                               Long Term Incentive Plan. In addition to the
Executive’s Base Salary and annual discretionary bonus opportunity described in
Sections 3.1 and 3.2.2 above, the Executive shall be eligible to participate in
the Company’s Long Term Incentive Plan (the “LTIP”) beginning with the 2012
fiscal year. Under the LTIP, the Executive shall be eligible to receive annual
stock option and restricted stock awards for each fiscal year based upon the
Adjusted Dollar Value (as defined in the LTIP) as determined by and evaluated by
the Board in its sole and absolute discretion. For the 2012 fiscal year, for
purposes of determining the Executive’s Adjusted Dollar Value, the Board has
determined that the Executive’s target dollar value is fifty percent (50%) of
Base Salary. For 2012, any award under the LTIP shall be prorated for the
Executive’s partial year of employment on the basis of a three hundred
sixty-five (365) day fiscal year. The Executive’s receipt of any awards under
the LTIP shall be subject in all respects to the terms and conditions of the
LTIP, as in effect from time to time.

 

3.4                               Initial Equity Grant. Contemporaneously with
this Agreement, pursuant to the Company’s 2008 Equity Incentive Plan (the
“Equity Plan”), the Company shall grant to the Executive a stock option (which
shall be treated as an incentive stock option to the maximum extent permissible
and as a nonqualified stock option as to any remainder) to purchase Seventy-Five
Thousand (75,000) shares of common stock of the Company, subject to the
restrictions and conditions set forth in the Equity Plan and applicable
Incentive Stock Option Agreement. The foregoing option shall have an exercise
price equal to the closing price of a share of common stock of the Company on
the Effective Date and shall vest and become exercisable as follows: twenty-five
percent (25%) of the shares subject to the option shall vest on the first
anniversary of the date of grant and an additional twenty-five percent (25%) of
the shares subject to the option shall vest and become exercisable on each of
the second, third and fourth anniversaries thereafter; provided that the
Executive remains in the Continuous Service (as defined in the Equity Plan) of
the Company as of each applicable vesting date.

 

3

--------------------------------------------------------------------------------


 

3.5                               Expense Reimbursements. The Company shall
reimburse Executive for all reasonable business expenses Executive incurs in
conducting his duties hereunder, pursuant to the Company’s usual expense
reimbursement policies, but in no event later than thirty (30) days after the
end of the calendar month following the month in which such expenses were
incurred by Executive; provided that Executive supplies the appropriate
substantiation for such expenses no later than the end of the calendar month
following the month in which such expenses were incurred by Executive.

 

3.6                               Relocation. The Company shall pay to the
Executive within thirty (30) days of this Agreement a lump sum amount calculated
such that, after taking into account all applicable federal, state and local
employment taxes, and income taxes, (all computed at the highest applicable
marginal rate), results in receipt by Executive, on an after tax basis, of an
amount equal to $60,000 to cover all expenses associated with the Executive’s
relocation to the Philadelphia metropolitan area. If the Executive resigns
without Good Reason or is terminated by the Company for Cause prior to the first
anniversary of the Effective Date, the Executive shall repay to the Company a
pro rata portion of the payment described in this Section 3.6. The amount to be
repaid shall be calculated by multiplying Sixty Thousand Dollars ($60,000) by a
fraction, the numerator of which is the difference between the number of days
that have elapsed since the Effective Date and three hundred sixty-five (365)
and the denominator of which is three hundred sixty-five (365).

 

3.7                               Changes to Compensation. Executive’s
compensation shall be reviewed periodically and may be changed from time to time
in the Company’s sole discretion.

 

3.8                               Employment Taxes. All of Executive’s
compensation shall be subject to customary withholding taxes and any other
employment taxes as are commonly required to be collected or withheld by the
Company.

 

3.9                               Benefits. Executive shall, in accordance with
Company policy and the terms of the applicable plan documents, be eligible to
participate in benefits under any benefit plan or arrangement that may be in
effect from time to time and made available to the Company’s senior management
employees. Executive shall also be eligible for paid vacation and paid Company
holidays in accordance with Company policy.

 

3.10                        Indemnification. The Company shall, to the maximum
extent permitted by law, indemnify and hold Executive harmless against any costs
and expenses, including reasonable attorneys’ fees, judgments, fines,
settlements and other amounts incurred in connection with any proceeding or
investigation arising out of, by reason of or relating to Executive’s employment
by the Company. The Company shall also advance to Executive any costs and
expenses incurred in defending any such proceeding to the maximum extent
permitted by law. The Company shall also provide Executive with coverage as a
named insured under a directors and officers liability insurance policy
maintained for the Company’s directors and officers. The Company shall continue
to maintain directors and officers liability insurance for the benefit of
Executive during the Term and for at least three (3) years following the
termination

 

4

--------------------------------------------------------------------------------


 

of Executive’s employment with the Company. This obligation to provide insurance
and indemnify Executive shall survive expiration or termination of this
Agreement with respect to proceedings or threatened proceedings based on acts or
omissions of Executive occurring during Executive’s employment with the Company
or with any of its Affiliates. Such obligations shall be binding upon the
Company’s successors and assigns and shall inure to the benefit of Executive’s
heirs and personal representatives.

 

4.                                      TERMINATION.

 

4.1                               Termination by the Company. Executive’s
employment with the Company is at will and may be terminated by the Company at
any time and for any reason, or for no reason, including, but not limited to,
under the following conditions. Upon any termination by the Company, Executive
agrees to resign all positions, including as an officer and, if applicable, as a
director or member of the Board, related to the Company and its parents,
subsidiaries and Affiliates.

 

4.1.1                     Termination by the Company for Cause. The Company may
terminate Executive’s employment under this Agreement for “Cause” (as defined
below) by delivery of written notice to Executive. Any notice of termination
given pursuant to this Section 4.1.1 shall effect termination as of the date of
the notice, or as of such other date as specified in the notice.

 

4.1.2                     Termination by the Company without Cause. The Company
may terminate Executive’s employment under this Agreement without Cause at any
time and for any reason, or for no reason. Such termination shall be effective
on the date Executive is so informed, or as otherwise specified by the Company.

 

4.2                               Termination by Executive. Executive’s
employment with the Company is at will and may be terminated by Executive at any
time and for any reason, or for no reason, including, but not limited to, under
the following conditions. Upon any termination by Executive, Executive agrees to
resign all positions, including as an officer and, if applicable, as a director
or member of the Board, related to the Company and its parents, subsidiaries and
Affiliates.

 

4.2.1                     Termination by Executive for Good Reason. Executive
may terminate his employment under this Agreement for “Good Reason” (as defined
below) in accordance with the procedures specified in Section 4.6.2 below.

 

4.2.2                     Without Good Reason. Executive may terminate
Executive’s employment hereunder for other than Good Reason upon thirty (30)
days’ written notice to the Company.

 

4.3                               Termination for Death or Complete Disability.
Executive’s employment with the Company shall automatically terminate effective
upon the date of Executive’s death. In addition, subject to the requirements of
applicable law, the Company may terminate Executive’s employment due to
Executive’s Complete Disability (as defined below).

 

5

--------------------------------------------------------------------------------


 

4.4                               Termination by Mutual Agreement of the
Parties. Executive’s employment with the Company may be terminated at any time
upon a mutual agreement in writing of the Parties. Any such termination of
employment shall have the consequences specified in such agreement.

 

4.5                               Compensation Upon Termination.

 

4.5.1                     Death or Complete Disability. If, during the Term,
Executive’s employment shall be terminated by the Company on account of
Executive’s Complete Disability as provided in Section 4.3 or due to Executive’s
death, the Company shall pay to Executive, or to Executive’s heirs, as
applicable, Executive’s Base Salary and accrued and unused vacation benefits
earned through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings. The Company shall
thereafter have no further obligations to Executive and/or to Executive’s heirs
under this Agreement, except as otherwise provided by law.

 

4.5.2                     With Cause or Without Good Reason. If, during the
Term, Executive’s employment is terminated by the Company for Cause, or
Executive terminates Executive’s employment hereunder without Good Reason, the
Company shall pay Executive’s Base Salary and accrued and unused vacation
benefits earned through the date of termination at the rate in effect at the
time of termination, less standard deductions and withholdings. The Company
shall thereafter have no further obligations to Executive under this Agreement,
except as otherwise provided by law.

 

4.5.3                     Without Cause or For Good Reason. If, during the Term,
the Company terminates Executive’s employment without Cause or Executive resigns
Executive’s employment for Good Reason, the Company shall pay Executive’s Base
Salary and accrued and unused vacation earned through the date of termination,
at the rate in effect at the time of termination, less standard deductions and
withholdings. In addition, subject to Executive (a) furnishing to the Company an
executed waiver and release of claims in the form attached hereto as Exhibit A
(or in such other form as may be specified by the Company in order to comply
with then-existing legal requirements to effect a valid release of claims) (the
“Release”); and (b) allowing the Release to become effective in accordance with
its terms, then Executive shall be entitled to the following:

 

(i)                                  payment of (a) an amount equal to one times
(1.0x) Executive’s annual Base Salary in effect at the time of termination (but
determined prior to any reduction in Base Salary that would give rise to
Executive’s right to voluntarily resign for “Good Reason” pursuant to
Section 4.6.2), less required deductions and withholdings, and (b) an amount
equal to one times (1.0x) Executive’s on-target annual performance incentive
bonus in effect at the time of termination, less required deductions and
withholdings, such amounts described in (a) and (b) hereof to be paid in
installments over twelve (12) months following the date of Executive’s
termination in accordance with the Company’s payroll practices commencing within
sixty (60) days of the date of Executive’s termination;

 

(ii)                                if the date of Executive’s termination is
within the thirty (30) days immediately preceding or the twelve (12) months
immediately following a Corporate Transaction (as defined below), the vesting of
all equity awards granted to Executive prior to the date of termination shall
accelerate such that all such awards shall be deemed fully vested and
immediately exercisable; and

 

6

--------------------------------------------------------------------------------


 

(iii)                            continued participation in the medical, dental
and vision plans in which Executive (and where applicable, Executive’s spouse
and dependents) was enrolled as of the date of Executive’s termination until the
earlier of: (a) the date that is twelve (12) months after the date of
Executive’s termination, or (b) the date upon which Executive becomes eligible
to enroll in any similar plan offered or provided by an employer other than the
Company, at the same premium rates and cost sharing as may be charged from time
to time for employees generally, as if Executive had continued in employment
during such period. Executive agrees to immediately notify the Company in
writing in the event Executive becomes eligible to so enroll.

 

4.6                               Definitions. For purposes of this Agreement,
the following terms shall have the following meanings:

 

4.6.1                     Complete Disability. “Complete Disability” shall mean
the inability of Executive to perform Executive’s duties under this Agreement,
even with reasonable accommodation, because Executive has become permanently
disabled within the meaning of any policy of disability income insurance
covering employees of the Company then in force. In the event the Company has no
policy of disability income insurance covering employees of the Company in force
when Executive becomes disabled, the term “Complete Disability” shall mean the
inability of Executive to perform Executive’s duties under this Agreement,
whether with or without reasonable accommodation, by reason of any incapacity,
physical or mental, which the Company, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Company, determines to have
incapacitated Executive from satisfactorily performing all of Executive’s usual
services for the Company, with or without reasonable accommodation, for a period
of at least one hundred twenty (120) days during any twelve (12) month period
(whether or not consecutive). Based upon such medical advice or opinion, the
determination of the Company shall be final and binding and the date such
determination is made shall be the date of such Complete Disability for purposes
of this Agreement.

 

4.6.2                     Good Reason. “Good Reason” for Executive to terminate
Executive’s employment hereunder shall mean the occurrence of any of the
following events without Executive’s consent:

 

(i)                                    a change in Executive’s title that is
accompanied by a material reduction in Executive’s duties, authority, or
responsibilities relative to Executive’s duties, authority, or responsibilities
in effect immediately prior to such reduction;

 

(ii)                                the relocation of Executive’s principal
business location to a point that requires a one-way increase of Executive’s
commuting distance of more than fifty (50) miles; or

 

(iii)                            a material reduction by the Company of
Executive’s Base Salary as initially set forth herein or as the same may be
increased from time to time;

 

7

--------------------------------------------------------------------------------


 

(iv)                               failure of the Company to obtain the
agreement from any successor to assume and agree to perform the Company’s
obligations under this Agreement;

 

provided, however, that such termination by Executive shall only be deemed for
Good Reason pursuant to the foregoing definition if: (A) Executive gives the
Company written notice of the intent to terminate for Good Reason within thirty
(30) days following the first occurrence of the condition(s) that Executive
believes constitutes Good Reason, which notice shall describe such condition(s);
(B) the Company fails to remedy such condition(s) within thirty (30) days
following receipt of the written notice (the “Cure Period”); and (C) Executive
terminates his employment within thirty (30) days following the end of the Cure
Period.

 

4.6.3                     Cause. “Cause” for the Company to terminate
Executive’s employment hereunder shall mean the occurrence of any of the
following events, as determined by the Company, in its sole discretion:

 

(i)                                    Executive’s willful and repeated failure
to satisfactorily perform Executive’s job duties;

 

(ii)                                Executive’s willful commission of an act
that materially injures the business of the Company;

 

(iii)                            Executive’s willful refusal or failure to
follow lawful and reasonable directions of the Board or the appropriate
individual to whom Executive reports;

 

(iv)                               Executive’s conviction of, or plea of nolo
contendere to, any felony involving moral turpitude;

 

(v)                                   Executive’s engaging or in any manner
participating in any activity which is directly competitive with or injurious to
the Company or any of its Affiliates or which violates any material provisions
of Sections 2 and/or 5 hereof or the PITA (as defined in Section 5);

 

(vi)                               Executive’s commission of any fraud against
the Company, its Affiliates, employees, agents or customers or use or
intentional appropriation for Executive’s personal use or benefit of any funds
or properties of the Company not authorized by the Board to be so used or
appropriated; or

 

(vii)                           Executive’s material breach of or willful
failure to comply with Company policies, including but not limited to equal
employment opportunity or harassment policies, insider trading policies, code of
ethics or conflict of interest policies, non-disclosure and confidentiality
policies, travel and expense policies, workplace violence policies,
Sarbanes-Oxley compliance policies, policies governing preparation and approval
of financial statements, and/or policies governing the making of financial
commitments on behalf of the Company.

 

4.6.4                     Corporate Transaction. A “Corporate Transaction” is an
Acquisition or Asset Transfer of the Company. An “Acquisition” shall mean
(A) any consolidation or merger of the Company with or into any other
corporation or other entity or person, or any other corporate reorganization, in
which the capital stock of the Company

 

8

--------------------------------------------------------------------------------


 

immediately prior to such consolidation, merger or reorganization, represents
less than 50% of the voting power of the surviving entity (or, if the surviving
entity is a wholly owned subsidiary, its parent) immediately after such
consolidation, merger or reorganization; or (B) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
(50%) of the Company’s voting power is transferred; provided that an Acquisition
shall not include (x) any consolidation or merger effected exclusively to change
the domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or any successor or indebtedness of the Company is cancelled or
converted or a combination thereof. “Asset Transfer” shall mean a sale, lease,
license or other disposition or all or substantially all of the assets of the
Company.

 

4.7                               Survival of Certain Sections. Sections 2.2,
3.9, 4, 5, 6, 7, 8, 9, 12, 13, 16 and 18 of this Agreement shall survive the
termination of this Agreement.

 

4.8                               Parachute Payment. If any payment or benefit
the Executive would receive pursuant to this Agreement (“Payment”) would
(i) constitute a “Parachute Payment” within the meaning of Section 280G of the
Internal Revenue Code (the “Code”), and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion of the
Payment, which such amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greatest amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “Parachute Payments” is necessary
so that the Payment equals the Base Amount, the Payments shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to Executive. Where more than one payment has the
same value for this purpose and they are payable at different times they shall
be reduced on a pro rata basis.

 

4.9                               Application of Section 409A of the Internal
Revenue Code. Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under this Agreement (the “Severance Benefits”)
that constitute “deferred compensation” within the meaning of Section 409A of
the Code and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”) shall not commence in connection
with Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur the additional twenty percent (20%) tax under
Section 409A.

 

It is intended that each payment under this Agreement shall constitute a
separate “payment” and each installment of the Severance Benefits payments
provided for in this Agreement shall be treated as a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of
doubt, it is intended that payments of the Severance Benefits set forth in

 

9

--------------------------------------------------------------------------------


 

this Agreement satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company (or,
if applicable, the successor entity thereto) determines that the Severance
Benefits constitute “deferred compensation” under Section 409A and Executive is,
on the termination of service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of
the Code, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the
Severance Benefit payments shall be delayed until the earlier to occur of:
(i) the date that is six months and one day after Executive’s Separation From
Service, or (ii) the date of Executive’s death (such applicable date, the
“Specified Employee Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Severance Benefit payments that Executive would otherwise have
received through the Specified Employee Initial Payment Date if the commencement
of the payment of the Severance Benefits had not been so delayed pursuant to
this Section and (B) commence paying the balance of the Severance Benefits in
accordance with the applicable payment schedules set forth in this Agreement.

 

Notwithstanding anything to the contrary set forth herein, Executive shall
receive the Severance Benefits described above, if and only if Executive duly
executes and returns to the Company within the applicable time period set forth
therein, a separation agreement containing the Company’s standard form of
release of claims in favor of the Company (attached to this Agreement as
Exhibit A) and other standard provisions, including without limitation, those
relating to non-disparagement and confidentiality (the “Separation Agreement”),
and permits the release of claims contained therein to become effective in
accordance with its terms. Notwithstanding any other payment schedule set forth
in this Agreement, none of the Severance Benefits shall be paid or otherwise
delivered prior to the effective date of the Separation Agreement. Except to the
extent that payments may be delayed until the Specified Employee Initial Payment
Date pursuant to the preceding paragraph, on the first regular payroll pay day
following the effective date of the Separation Agreement, the Company shall pay
Executive the Severance Benefits Executive would otherwise have received under
the Agreement on or prior to such date but for the delay in payment related to
the effectiveness of the Separation Agreement, with the balance of the Severance
Benefits being paid as originally scheduled. All amounts payable under the
Agreement shall be subject to standard payroll taxes and deductions.

 

All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (a) any reimbursement shall be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (b) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (c) the reimbursement of an eligible expense shall be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (d) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

5.                                      CONFIDENTIAL AND PROPRIETARY
INFORMATION.

 

5.1                               As a condition of employment Executive agrees
to execute and abide by the Company’s Proprietary Information and Inventions
Agreement (“PIIA”).

 

10

--------------------------------------------------------------------------------


 

5.2                               Executive recognizes that Executive’s
employment with the Company will involve contact with information of substantial
value to the Company, which is not generally known in the trade, and which gives
the Company an advantage over its competitors who do not know or use it,
including but not limited to, techniques, designs, drawings, processes,
inventions know how, strategies, marketing, and/or advertising plans or
arrangements, developments, equipment, prototypes, sales, supplier, service
provider, vendor, distributor and customer information, and business and
financial information relating to the business, products, services, practices
and techniques of the Company, (hereinafter referred to as “Confidential and
Proprietary Information”). Executive shall at all times regard and preserve as
confidential such Confidential and Proprietary Information obtained by Executive
from whatever source and shall not, either during Executive’s employment with
the Company or thereafter, publish or disclose any part of such Confidential and
Proprietary Information in any manner at any time, or use the same except on
behalf of the Company, without the prior written consent of the Company.

 

6.                                      ASSIGNMENT AND BINDING EFFECT.

 

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. For this purpose, “successor” means any person, firm,
corporation or other business entity which at any tie, whether by purchase,
merger or otherwise, directly or indirectly acquires all or substantially all of
the assets or business of the Company.

 

7.                                      NOTICES.

 

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company:

 

CardioNet, Inc.

227 Washington St. #210

Conshohocken, PA 19428

Fax (610) 828-8048

Attention: Chief Executive Officer

 

If to Executive:

 

Peter F. Ferola

 

11

--------------------------------------------------------------------------------


 

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
section.

 

8.                                      CHOICE OF LAW.

 

This Agreement is made in the Commonwealth of Pennsylvania. This Agreement shall
be construed and interpreted in accordance with the internal laws of the
Commonwealth of Pennsylvania. Any disputes or proceedings regarding this
Agreement shall be conducted in Conshohocken, Pennsylvania, or, by written
agreement of the Parties, at a mutually convenient location in the greater
Philadelphia, Pennsylvania area.

 

9.                                      INTEGRATION.

 

This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
Executive’s employment and the termination of Executive’s employment, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the Parties.

 

10.                               AMENDMENT.

 

This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

 

11.                               WAIVER.

 

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

12.                               SEVERABILITY.

 

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.

 

13.                               INTERPRETATION; CONSTRUCTION.

 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but Executive has been
encouraged to consult with, and has

 

12

--------------------------------------------------------------------------------


 

consulted with, Executive’s own independent counsel and tax advisors with
respect to the terms of this Agreement. The Parties acknowledge that each Party
and its counsel has reviewed and revised, or had an opportunity to review and
revise, this Agreement, and any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
in the interpretation of this Agreement.

 

14.                               REPRESENTATIONS AND WARRANTIES.

 

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement shall not violate or breach any
other agreements between Executive and any other person or entity.

 

15.                               COUNTERPARTS.

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.

 

16.                               ARBITRATION.

 

To ensure the rapid and economical resolution of disputes that may arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to Executive’s employment, or the termination
of that employment, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration pursuant to the Federal Arbitration
Act in Conshohocken, Pennsylvania conducted by the Judicial Arbitration and
Mediation Services/Endispute, Inc. (“JAMS”), or its successors, under the then
current rules of JAMS for employment disputes; provided that the arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Accordingly, Executive
and the Company hereby waive any right to a jury trial. Both Executive and the
Company shall be entitled to all rights and remedies that either Executive or
the Company would be entitled to pursue in a court of law. The Company shall pay
any JAMS filing fee and shall pay the arbitrator’s fee. The arbitrator shall
have the discretion to award attorneys fees to the party the arbitrator
determines is the prevailing party in the arbitration. Nothing in this Agreement
is intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute involving confidential, proprietary or
trade secret information, or intellectual property rights, by Court action
instead of arbitration.

 

17.                               TRADE SECRETS OF OTHERS.

 

It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.

 

13

--------------------------------------------------------------------------------


 

18.                               ADVERTISING WAIVER.

 

Executive agrees to permit the Company, and persons or other organizations
authorized by the Company, to use, publish and distribute advertising or sales
promotional literature concerning the products and/or services of the Company,
or the machinery and equipment used in the provision thereof, in which
Executive’s name and/or pictures of Executive taken in the course of Executive’s
provision of services to the Company appear. Executive hereby waives and
releases any claim or right Executive may otherwise have arising out of such
use, publication or distribution.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

CARDIONET, INC.

 

 

 

By:

/s/ Joseph H. Capper

 

 

 

 

 

 

 

Name:

Joseph H. Capper

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Dated:

2/7/2011

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Peter F. Ferola

 

PETER F. FEROLA

 

 

 

 

 

Dated:

2/7/2011

 

 

15

--------------------------------------------------------------------------------